Citation Nr: 0703535	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-04 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Department of Veteran Affairs (VA) Regional Office in 
Providence, Rhode Island (RO).

Procedural history

The veteran served on active duty from August 1963 to August 
1967.

In the September 2003 rating decision, the RO denied 
veteran's March 2002 claim.  The veteran disagreed with that 
decision and perfected an appeal.  In April 2006, the veteran 
and his representative presented evidence and testimony at a 
hearing before the undersigned Veterans Law Judge (VLJ) at 
the RO.  A transcript of that hearing has been associated 
with the veteran's claims folder.

Issue not on appeal

In his March 2002 claim, the veteran sought an increased 
disability rating for his service-connected hearing loss.  
The RO denied the claim and the veteran disagreed.  However, 
the veteran limited his appeal to the issue stated above in 
his VA Form 9 formal appeal.  Thus, the claim for an 
increased disability rating is not in appellate status and 
will not be discussed any further herein.  See 38 C.F.R. 
§§ 20.200, 20.202 (2006).


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam or in the waters 
offshore Vietnam.

2.  There is no credible evidence that the veteran was 
exposed to herbicides in service.

 3.  Diabetes mellitus was initially diagnosed decades after 
service.


CONCLUSION OF LAW

Entitlement to service connection for type II diabetes 
mellitus is not warranted.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he was exposed to Agent Orange 
while on board the U.S.S. St. Clair County, LST 1096, a Navy 
ship in transit in the Pacific Ocean, and that such exposure 
caused his type II diabetes mellitus.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After careful review of the record , the Board concludes that 
the notice requirements of the VCAA have been satisfied with 
respect to the issues on appeal.  

The veteran was informed in a June 2002 letter that to 
establish entitlement to service connection, the evidence 
must show: 

1.  An injury in military service, or a disease 
that began in or was made worse during military 
service.

2.  A current physical or mental disability.

3.  A relationship between your current disability 
and an injury, disease, or event in military 
service.

See the June 2002 VCAA letter, pages 1 and 2.

The June 2002 letter informed the veteran of the typical 
kinds of evidence that could be used to support the claim, 
such as medical records, a statement from his doctor, his 
statements and statements of others who could observe his 
symptoms.  These notices satisfy the VCAA obligation to 
inform a claimant of the evidence required to substantiate a 
claim. 

The veteran was informed that VA would provide a medical 
examination if it was deemed necessary to substantiate his 
claim.  The veteran was also informed that VA would obtain 
records such as records held by Federal agencies, including 
service records and VA medical records, employment records, 
and private medical records so long as he provided sufficient 
information to allow VA to obtain them.

The Board also notes that the veteran was informed in a 
February 2005 VCAA letter that if he had any additional 
information or evidence to send it to VA or tell them 
about it.  In essence, the veteran was asked to "give us 
everything you've got", in compliance with 38 C.F.R. 
§ 3.159(b)(1).  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first two elements, veteran status and 
existence of a disability, are not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of the veteran's 
claim of entitlement to service connection.  In other words, 
any lack advisement as to those two elements is meaningless, 
because a disability rating and effective date were not 
assigned.  

Furthermore, and significantly, the veteran was specifically 
informed of element (4), disability rating and element (5), 
effective date, in a March 2006 Dingess letter.  

The veteran's claim of entitlement to service connection was 
denied based on a lack of evidence as to element (3) 
relationship of the veteran's disability to his military 
service.  As explained above, he has received proper VCAA 
notice as to his obligations and those of VA with respect to 
that crucial element.  The Board thus finds that the veteran 
has received proper notice in accordance with Dingess.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  Specifically, the RO has 
obtained reports of VA treatment of the veteran, which will 
be discussed below.  Additionally, the RO has made efforts to 
find ships records that may support the veteran's claim.

As is more thoroughly described below, the veteran has 
essentially contended that he cleaned up an Agent Orange 
spill while serving on board the U.S.S. St. Clair County.  
Based on the information provided by the veteran, the RO 
sought records from the U.S. Navy for documents showing that 
the veteran was exposed to herbicides.  In June 2002, the 
Navy responded that there were no such records.  In February 
2003, the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) stated that "there will be no evidence of 
any chemical spill in surviving Navy records."  In April 
2003, the RO provided more specific information to USASCRUR 
regarding the veteran's exposure to Agent Orange aboard the 
U.S.S. St. Clair County, and received the ship's history in 
response.  That history does not document the spillage 
described by the veteran and USASCRUR indicated that they had 
no documentation that Agent Orange was ever transported by 
U.S. Navy ships.  USASCRUR also specified that no search of 
the ship's deck logs could be done without notice of a 60-day 
window within which the event allegedly occurred.

Pursuant to the requirement of 38 C.F.R. § 3.159 (d) (2006), 
the RO notified the veteran in the September 2003 rating 
decision that the request for records had resulted in 
negative responses, and that the veteran must supply a date 
or approximate 60-day period when the event occurred in order 
for USASCRUR to conduct a ship's deck log search for evidence 
of the spillage.  The veteran responded in his August 2004 
notice of disagreement that the event occurred "around the 
1964-1965 time span."  This obviously does not narrow down 
the time frame to 60 days.  

Section 3.159 (i) requires that a veteran must fully 
cooperate with VA's reasonable efforts to obtain relevant 
records from Federal agency custodians.  Section 3.159(i) 
specifically provides:

In the case of records requested to corroborate a 
claimed stressful event in service, the claimant 
[veteran] must provide information sufficient for 
the records custodian to conduct a search of the 
corroborative records.

In this case, the Board finds that the veteran did not 
provide the requested information.  His response of "around 
the 1964-1965 time span" was insufficient and too vague for 
any meaningful search to be undertaken by USASCRUR.  Thus, 
the Board finds that the RO has fulfilled its duty to assist 
the veteran in obtaining the requested records in support of 
his claim, and has adequately informed him of the inability 
to obtain certain records under 38 U.S.C.A. § 3.159 (2006).

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
noted in the Introduction, the veteran and his representative 
presented testimony at a hearing before the undersigned VLJ 
in April 2006.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  

The Board will therefore proceed to a decision on the merits.  

Pertinent Law and Regulations

Service connection - generally

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

For certain chronic disorders, including diabetes mellitus, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2005).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2005).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases, to 
include diabetes mellitus, shall be service connected.  See 
38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. § 3.309(e) (2005).

In Combee v. Brown, the United States Court of Appeals for 
the Federal  held that when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed.Cir. 1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, (see 
38 C.F.R. § 3.309(e), but also must determine whether his 
current disability is the result of active service under 
38 C.F.R. § 3.303(d).

Analysis

The veteran contends that he was exposed to Agent Orange 
herbicide when a container leaked a colorless, oily liquid 
onto a deck of the U.S.S. St. Clair County, LST 1096.  The 
veteran has not contended that any other incident of military 
service was responsible for his claimed disability, and the 
record on appeal does not so suggest.

As noted above, in order for a claimant to prevail on an 
issue of service connection there must be (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability. The Board will address each of 
these in turn.  

With respect to element (1), the medical evidence of record 
indicates that the veteran was diagnosed by VA medical 
practitioners in March 2002 with type II diabetes mellitus 
(hereinafter diabetes).  Thus, element (1) is satisfied.

With regard to element (2), in-service disease or injury, the 
Board will separately address disease and injury.  

With respect to disease, the veteran served on active duty 
between August 1963 and August 1967.  There is no indication 
that diabetes existed in service or was manifested within the 
one year presumptive period after service found in 38 C.F.R. 
§ 3.309(a).   Indeed, the veteran testified that he was first 
diagnosed with diabetes in about March 2002, and this appears 
to be congruent with the medical evidence of record.  Thus, 
the Board finds that there is no evidence of any diabetic 
disease occurring during the veteran's active duty.

The evidence concerning injury is the crux of this case.  The 
injury alleged is direct contact with Agent Orange.
 
Presumed contact

In a September 2004 letter, the veteran's service 
representative stated that the veteran contended that "while 
on board his ship (LST 1096), the ship docked and or landed 
in Vietnam to offload equipment and supplies."  The 
representative argued that the veteran was thus entitled to 
the presumption of herbicide exposure provided in 38 U.S.C.A. 
§ 1116(f).  

The Board finds that the presumption does not operate in this 
case because there was in fact no service in (or even near) 
Vietnam.  Official service department records do not show 
that the veteran was in the Republic of Vietnam.  Both the 
veteran's DD 214 and the Navy Department's January 2003 
response indicate that the veteran never served in Vietnam.  
Moreover, the U.S.S. St. Clair County ship's history provided 
by USASCRUR show that the ship did not transport troops and 
equipment to Vietnam until 1966, after the veteran's transfer 
from the St. Clair County on December 20, 1965.  Finally, the 
veteran himself does not contend that he was in or in the 
vicinity of Vietnam.  See the transcript of the veteran's 
April 2006 personal hearing: 

	CHAIRMAN:	Did that trip go to Vietnam?

	VETERAN:		No, sir, it did not.

	CHAIRMAN:	Did any trip go to Vietnam?

	VETERAN:		Not that I was on. . . 

Hearing transcript, at page 7.

Thus, the veteran never served in or near in Vietnam.  The 
presumption provided in 38 U.S.C.A. § 1116(f) is not for 
application in this case.

The Board observes in this connection that the Court has 
recently issued a decision stating, in pertinent part,

...38 U.S.C. § 1116(f) does not by its terms limit 
application of the presumption of service 
connection for herbicide exposure to those who set 
foot on the soil of the Republic of Vietnam. We 
hold...that the Secretary's regulations, while a 
permissible exercise of his rulemaking authority, 
do not clearly preclude application of the 
presumption to a member of the Armed Forces who 
served aboard a ship in close proximity to the land 
mass of the Republic of Vietnam.

See Haas v. Nicholson, 20 Vet. App. 257 (2006).  

Here, the veteran does not contend, and the evidence does not 
demonstrate, that the veteran served aboard a ship "in close 
proximity" to Vietnam.  The veteran has indicated that the 
incident in question took place between Hawaii and the 
Philippines.  Therefore, Hass is of no import to this 
analysis.

Direct contact

The veteran contends that he was exposed to Vietnam aboard 
ship due to a spill.  He has testified that he observed an 
aluminum container that "looked like a missile," about 8-
to-10 feet long, leaking a clear liquid with a consistency of 
dishwashing liquid.  See the hearing transcript, pages 4-5.  
He testified that he informed superiors about the leaking 
substance and was ordered, with others, to clean up the 
spillage.  The veteran and his shipmates used mops, dust pans 
and other common utensils to take up the liquid.  The veteran 
does not recall whether he saw the words Agent Orange on the 
container, but he does recall observing numbers on the 
container.  See the hearing transcript at p. 4.  The veteran 
did not suffer any reaction to his exposure at that time.  
See the hearing transcript at p. 7.

As has been allude to above, the RO sought official records 
of the event described by the veteran.  In June 2002, the RO 
sought records from the U.S. Navy for documents showing that 
the veteran was exposed to herbicides.  The Navy responded 
that there were no such records.  In February 2003, the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
stated that "there will be no evidence of any chemical spill 
in surviving Navy records."  In April 2003, the RO provided 
more specific information to USASCRUR regarding the veteran's 
exposure to Agent Orange aboard the U.S.S. St. Clair County, 
and received the ship's history in response.  That history 
does not document the spillage described by the veteran.  

Moreover, the USASCRUR's August 2003 response specifically 
states:

To date, we have been unable to locate 
documentation which verifies that major U.S. Navy 
ships transported, stored or used herbicides, 
including Agent Orange, in Vietnam.

As was described in the VCAA section above, the veteran was 
notified in the September 2003 rating decision that the 
request for records had resulted in negative responses, and 
that the veteran must supply a date or approximate 60-day 
period when the event occurred in order for USASCRUR to 
conduct a ship's deck log search for evidence of the 
spillage.  The veteran responded in his August 2004 notice of 
disagreement that the event occurred "around the 1964-1965 
time span."  Subsequently, no other search for was sought by 
the RO.

The Board thus finds that there is no objective evidence 
which corroborates the veteran's stated exposure to Agent 
Orange while aboard the U.S.S. St. Clair County.  Indeed, to 
the extent that the official records shed any light on the 
mater, it appears that Agent Orange and related substances 
were not transported to Vietnam via U.S. Naval vessels.  
Moreover, the veteran's vessel was not bound for Vietnam in 
any case.  Thus, the evidence supports a finding that the 
container did not contain Agent Orange.

The Board further observes as a point of interest that 
according to both his testimony and his service medical 
records, the veteran did not seek any medical attention at 
the time because there was no reaction the exposure.  In 
fact, it was about 38 years after the event that the veteran 
began to think about the potential of exposure to Agent 
Orange.  This was after he had discussed that potential with 
others who had, evidently, been service-connected for 
disabilities presumed to have been caused by Agent Orange.  
See the hearing transcript, at page 8.  

More importantly, it is clear that the veteran has merely 
speculated that the substance he cleaned up was in fact Agent 
Orange.  The Board does not doubt the veteran's sincerity in 
pursuing his claim.  Nor does the Board have any reason to 
doubt the fact that he assisted in the clean-up of a spill of 
some substance.
There is, however, not a scintilla of evidence that the 
substance was in fact Agent Orange or some other herbicide, 
and the veteran has provided no basis upon which the Board 
may conclude that a herbicide was involved.  See the hearing 
transcript pages 4, 5 and 6.  The Board finds that the 
veteran's guess that the substance was Agent Orange is far 
too speculative to substantiate his contention of direct 
contact with Agent Orange during service.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence shows the veteran did not have 
direct exposure to Agent Orange.  The Board therefore finds 
that element (2) is not satisfied, and the claim fails on 
that basis.  the benefits sought on appeal are denied.

 
ORDER

Entitlement to service connection for type II diabetes 
mellitus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


